NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       MAR 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 ROBERT M. RUBINO; et al.,                         No. 16-15708

                  Plaintiff-Appellant,            D.C. No. 5:14-cv-05553-EJD

   v.
                                                  MEMORANDUM *
 WILLIAM Q. HAYES, District Judge for
 the Southern District of California; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        California state prisoner Robert M. Rubino appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state

law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s grant of judgment on the pleadings. Cafasso, U.S. ex rel. v. Gen.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dynamics C4 Sys., Inc., 637 F.3d 1047, 1053 (9th Cir. 2011). We affirm.

      The district court properly granted judgment on the pleadings on the basis

that Rubino’s action is Heck-barred because success on Rubino’s claims would

necessarily imply the invalidity of his conviction. See Whitaker v. Garcetti, 486

F.3d 572, 583-84 (9th Cir. 2007) (irrespective of the relief sought, Heck bars

§ 1983 claims that would necessarily imply the invalidity of a conviction, unless

the plaintiff can show that the conviction has been invalidated).

      The district court did not abuse its discretion in denying joinder of Doe

plaintiffs to Rubino’s action because Rubino failed to establish that plaintiffs meet

the requirements of permissive joinder. See Fed. R. Civ. P. 20(a)(1) (plaintiffs

may be joined in an action if they “assert any right to relief . . . arising out of the

same transaction, occurrence, or series of transactions or occurrences” and a

“question of law or fact common to all plaintiffs will arise in the action”); see also

Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997) (explaining the

requirements for permissive joinder).

      The district court did not abuse its discretion in denying Rubino’s motion for

class certification because Rubino was not an adequate class representative. See

Fed. R. Civ. P. 23(a)(4) (requiring that class representative be able to “fairly and

adequately protect the interests of the class”); C.E. Pope Equity Trust v. United




                                            2                                     16-15708
States, 818 F.2d 696, 697 (9th Cir. 1987) (lay person lacks authority to appear as

an attorney for others).

      We lack jurisdiction to consider the district court’s post-judgment order

revoking Rubino’s in forma pauperis status on appeal because Rubino failed to file

an amended or separate notice of appeal. See Fed. R. App. P. 4(a)(1)(A) (notice of

appeal must be filed within 30 days after entry of the order appealed from); see

also Whitaker, 486 F.3d at 585 (appellant generally must file a separate notice of

appeal or amend a previously filed notice of appeal to secure review of a post-

judgment order).

      We reject as without merit Rubino’s contention that the denial of habeas

relief denied him and Doe plaintiffs access to the courts.

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       16-15708